                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                           Case No.: 5:20-cv-00157-KDB-DCK

CURTIS EDWIN LEYSHON,                                 )
                                                      )
        Plaintiff,                                    )
                                                      )        DEFENDANTS’ FIRST
v.                                                    )     MOTION FOR EXTENSION OF
                                                      )        TIME TO ANSWER OR
Michael Duncan, individual and official               )      OTHERWISE RESPOND TO
capacity; B. Carlton Terry, individual and            )      PLAINTIFF’S COMPLAINT
official capacity; Pam Barlow, individual and         )
official capacity; and Matthew Levchuk,               )
individual and official capacity,                     )
                                                      )
        Defendants.                                   )




       NOW COMES Defendant Michael Duncan, Senior Resident Superior Court Judge

for the 23rd Judicial District of North Carolina, in both his individual and official capacity,

B. Carlton Terry, District Court Judge, 22-B Judicial District of North Carolina, in both his

individual and official capacity, Pam Barlow, Clerk of Superior Court for Ashe County,

North Carolina, in both her individual and official capacity, and Matthew Levchuk,

Assistant District Attorney for the 34th Prosecutorial District of North Carolina, in both his

individual and official capacity, by and through their undersigned counsel, Elizabeth

Curran O’Brien, Special Deputy Attorney General, without waiving any defenses relating

to service of process or jurisdiction that may be available under Rule 12 of the Federal

Rules of Civil Procedure, to move, pursuant to Federal Rule of Civil Procedure 6(b) and



       Case 5:20-cv-00157-KDB-DCK Document 6 Filed 10/15/20 Page 1 of 4
and Civil Rule 7.1 of the Local Rules of Practice and Procedure for the Western District of

North Carolina, for an order extending the time in which she has to file and serve an answer

or otherwise respond to the Plaintiff’s complaint for thirty (30) days, up to and including,

November 23, 2020. In support of this motion, the undersigned shows unto the Court the

following:

       1. The plaintiff commenced this action pro se by filing a complaint on October 1,

          2020 [D.E. 1] and caused summons to be issued to all Defendants the same day

          [D.E. 2].

       2. Defendant Barlow received a copy of the complaint via sheriff deputy on

          October 1, 2020, but informs counsel she did not receive a summons.

       3. Defendants Duncan and Levchuk received copies of the summons and complaint

          via sheriff deputy on October 5, 2020 [D.E. 3, 4].

       4. Upon information and belief, Defendant Terry has not been served.

       5. The time in which each defendant must file an answer or otherwise respond has

          not passed.

       6. The need for the undersigned to investigate the claims and appropriately analyze

          and research the allegations raised by the plaintiff prior to responding

          necessitates additional time. Additionally, the undersigned counsel has had

          intervening deadlines in other state and federal litigation which has prevented

          her from completing these tasks within the time allowed to respond.

       7. Pursuant to the Honorable Kenneth D. Bell’s Standing Order requiring an initial

          settlement conference in civil cases, 5:19-MC-5, the undersigned in responsible



      Case 5:20-cv-00157-KDB-DCK Document 6 Filed 10/15/20 Page 2 of 4
          for initiating communication to arrange the settlement conference mandated by

          the standing order which should be conducted prior to the filing of an Answer or

          other response.

       8. The plaintiff is proceeding pro se and has not provided a phone number or email

          address, therefore communication can only be effectuated via US Mail.

       9. This motion is filed in good faith and for the reasons state herein, and not for the

          purposes of delay.

       WHEREFORE, defendants respectfully move for an order extending the time to

answer or otherwise respond to the plaintiff’s complaint for an additional thirty (30) days,

up to and including November 23, 2020.

       Respectfully submitted, this the 15th day of October, 2020.
                                                  JOSHUA H. STEIN
                                                  Attorney General


                                                  /s/ Elizabeth Curran O’Brien
                                                  Elizabeth Curran O’Brien
                                                  Special Deputy Attorney General
                                                  N.C. State Bar No. 28885
                                                  North Carolina Department of Justice
                                                  P.O. Box 629
                                                  Raleigh, NC 27602-0629
                                                  Telephone: (919) 716-0091
                                                  Facsimile: (919) 716-6755
                                                  Email: eobrien@ncdoj.gov
                                                  Counsel for Defendants Duncan, Terry,
                                                  Barlow and Levchuk




      Case 5:20-cv-00157-KDB-DCK Document 6 Filed 10/15/20 Page 3 of 4
                             CERTIFICATE OF SERVICE


       This is to certify that the undersigned has this day electronically filed the foregoing
FIRST MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE
RESPOND TO PLAINTIFF’S COMPLAINT ON BEHALF OF DEFENDANTS
DUNCAN, TERRY, BARLOW AND LEVCHUK with the Clerk of the court using the
CM/ECF system which will send notification of such filing to the parties of record who
participate in the CM/ECF system and placed a copy of the same in the U.S. Mail, postage-
prepaid, addressed to the following individual:


              Curtis Edwin Leyshon
              915 North Pine Run Road
              Boone, NC 28607
              Pro Se Plaintiff


       This, the 15th day of October, 2020.




                                                  /s/ Elizabeth Curran O’Brien
                                                  Elizabeth Curran O’Brien
                                                  Special Deputy Attorney General
                                                  N.C. Department of Justice




       Case 5:20-cv-00157-KDB-DCK Document 6 Filed 10/15/20 Page 4 of 4
